IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
In the Matter of the Dependency of:       )
                                          )        No. 79788-3-1
E.D.M.                                    )
D.O.B. 05/28/2016,                        )        UNPUBLISHED OPINION
                                          )
                        Minor Child.      )
                                          )       FILED: September 16, 2019

       PER CURIAM -The mother of E.D.M. appeals an order terminating her
parental rights. She contends (a)the court violated her due process and

statutory rights to a meaningful hearing by relying on unproven allegations in the

termination petition,(b) the court misapplied the law in granting judgment on the

pleadings under CR 43(f),(c) the court's findings do not support its conclusions

or permit meaningful review, and (d) the allegations in the termination petition

are, in any event, insufficient to establish the termination criteria by clear, cogent,

and convincing evidence. She asks this court to "reverse the order terminating

her parental rights."

       Counsel for the Department of Children, Youth, and Families has filed a

"Motion to Reverse and Remand for Further Proceedings." Counsel states that

the mother is entitled to a new trial, that counsel emailed the mother's counsel

regarding the Department's motion, and that "[o]n August 7, 2019, appellate

counsel... advised the [Department's counsel] that they were in agreement with

the Department's motion."
       We grant the agreed motion and remand for further proceedings

consistent with this opinion.

              FOR THE COURT:
                                           &‘b,,,